
	
		II
		111th CONGRESS
		1st Session
		S. 203
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2009
			Mrs. Feinstein (for
			 herself and Mr. Kyl) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to modify
		  the requirements for participation in the visa waiver program and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening the Visa Waiver Program
			 to Secure America Act.
		2.DefinitionsIn this Act:
			(1)Program
			 countryThe term
			 program country means a country designated as a program country
			 under section 217(c)(1) of the Immigration and Nationality Act (8 U.S.C.
			 1187(c)(1)).
			(2)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 Homeland Security.
			(3)Visa waiver
			 programThe term visa waiver program means the
			 visa waiver program carried out under section 217 of the Immigration and
			 Nationality Act (8 U.S.C. 1187).
			3.Enforcement of
			 requirement to report lost or stolen passports
			(a)Enforcement of
			 existing requirementNot
			 later than 180 days after the date of the enactment of this Act, each program
			 country shall have in effect an agreement with the United States as required by
			 section 217(c)(2)(D) of the Immigration and Nationality Act (8 U.S.C.
			 1187(c)(2)(D)).
			(b)Failure To
			 agree To report
				(1)Suspension from
			 the programIf a program
			 country does not meet the requirements of subsection (a), the Secretary, in
			 consultation with the Secretary of State, shall immediately suspend the program
			 country's participation in the visa waiver program.
				(2)Restoration to
			 the programWith respect to a country that is suspended from
			 participation in the visa waiver program under paragraph (1), the Secretary
			 shall restore the country's participation on the date that the Secretary
			 determines that the country meets the requirements of paragraph (1).
				(c)Limitation on
			 new program countriesNotwithstanding any other provision of law,
			 the Secretary may not designate a country as a program country until after the
			 date that the Secretary certifies to Congress that the requirements of
			 subsection (a) have been met.
			4.Enforcement of
			 requirement for periodic evaluations of program countries
			(a)Enforcement of
			 existing requirementNot later than 1 year after the date of the
			 enactment of this Act, the Secretary, in consultation with the Secretary of
			 State, shall evaluate under section 217(c)(5)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(c)(5)(A)) each program country that was
			 designated as a program country prior to January 1, 2009. Such evaluation shall
			 include the visa overstay rate for each program country for the 1-year period
			 ending on the date of the enactment of this Act.
			(b)Visa overstay
			 rate definedIn this section, the term visa overstay
			 rate has the meaning given that term in section 217(c)(8)(C) of the
			 Immigration and Nationality Act (8 U.S.C. 1187(c)(8)(C)), as amended by section
			 6.
			(c)Failure To
			 comply with program requirements
				(1)Suspension from
			 the programIf the periodic evaluation prepared under subsection
			 (a) shows that a program country has a visa overstay rate that exceeds 2
			 percent, the Secretary, in consultation with the Secretary of State, shall
			 immediately suspend the program country's participation in the visa waiver
			 program.
				(2)Restoration to
			 the programWith respect to a country that is suspended from
			 participation in the visa waiver program under paragraph (1), the Secretary
			 shall restore the country's participation on the date that the Secretary
			 determines that the country's visa overstay rate does not exceed 2
			 percent.
				(d)Limitation on
			 new program countriesNotwithstanding any other provision of law,
			 the Secretary may not designate a country as a program country until after the
			 date that the Secretary certifies to Congress that the requirements of
			 subsection (a) have been met.
			5.Arrival and
			 departure verification
			(a)Requirement for
			 verification
				(1)In
			 generalSubparagraph (A) of section 217(c)(8) of the Immigration
			 and Nationality Act (8 U.S.C. 1187(c)(8)) is amended—
					(A)in clause
			 (i)—
						(i)by
			 striking can verify and inserting
			 verifies;
						(ii)by
			 inserting arrival and before departure;
			 and
						(iii)by inserting
			 entry and before exit; and
						(B)in clause (ii) by
			 inserting entry and before exit.
					(2)Conforming
			 amendmentSubparagraph (C) of such section 217(c)(8) is amended
			 by inserting entry and before exit.
				(b)Limitation on
			 new program countriesNotwithstanding any other provision of law,
			 the Secretary may not designate a country as a program country until after the
			 date that the Secretary certifies to Congress that the requirements of clause
			 (i) of subsection (c)(8)(A) of section 217 of the Immigration and Nationality
			 Act, as amended by subsection (a)(1), are met.
			(c)Audit
				(1)Requirement to
			 conductNot later than 180 days after the date that the
			 certification described in clause (i) of subsection (c)(8)(A) of section 217
			 the Immigration and Nationality Act (8 U.S.C. 1187), as amended by subsection
			 (a)(1), is submitted to Congress, the Comptroller of the United States shall
			 conduct an audit of the travel authorization system described in subsection
			 (h)(3) of that section and submit a report on such audit to Congress.
				(2)ElementsThe
			 report by paragraph (1) shall include—
					(A)a description of
			 the data collected by such system;
					(B)the number of
			 individuals who were identified by such system as being in violation of the
			 immigration laws, disaggregated by country; and
					(C)an explanation of
			 any problems in implementing such system encountered during the early stages of
			 implementation to better identify high-risk travelers and countries of origin
			 of such travelers.
					6.Visa overstay
			 ratesSubparagraph (C) of
			 section 217(c)(8) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(8)),
			 as amended by section 5(a)(2), is further amended—
			(1)in clause (i), by
			 striking the period at the end of the first sentence and inserting ,
			 except that in no case may a maximum visa overstay rate exceed 2
			 percent.;
			(2)by redesignating
			 clause (iii) as clause (iv);
			(3)by inserting
			 after clause (ii) the following:
				
					(iii)Data
				compilationThe Secretary of Homeland Security shall compile data
				from all appropriate databases to determine the visa overstay rate for each
				country. Such databases shall include—
						(I)the Advanced
				Passenger Information System (APIS);
						(II)the Automated
				Fingerprint Identification System (IDENT);
						(III)the Central
				Index System (CIS);
						(IV)the Computer
				Linked Application Information Management Systems (CLAIMS);
						(V)the Deportable
				Alien Control System (DACS);
						(VI)the Integrated
				Automated Fingerprint Identification System (IAFIS);
						(VII)the
				Nonimmigrant Information System (NIIS);
						(VIII)the
				Reengineered Naturalization Applications Casework Systems (RNACS); and
						(IX)the Refugees,
				Asylum, and Parole System (RAPS).
						;
				and
			(4)by adding at the
			 end the following:
				
					(v)Annual
				reportNot less frequently than once each fiscal year, the
				Secretary of Homeland Security shall submit to the Committee on Foreign
				Relations and the Committee on the Judiciary of the Senate and the Committee on
				Foreign Affairs and the Committee on the Judiciary of the House of
				Representatives a report describing the visa overstay rate for the previous
				fiscal year of each country designated as a program country under paragraph
				(1).
					.
			
